               Case 3:21-cr-00198-EMC Document 31 Filed 08/02/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 YOOSUN KOH (NYBN 5245220)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7034
 7        FAX: (415) 436-7234
          Yoosun.Koh@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. 21-CR-000198-EMC
                                                      )
14           Plaintiff,                               )
                                                      )   STIPULATION TO EXCLUDE TIME UNDER THE
15      v.                                            )   SPEEDY TRIAL ACT FROM JUNE 9, 2021 TO
                                                      )   AUGUST 11, 2021 AND [PROPOSED] ORDER
16   CIAN BURLEY,                                     )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant, Cian Burley, that time be excluded under the Speedy Trial Act from June 9, 2021 through

21 August 11, 2021.

22           At the initial status conference held before the Honorable Edward M. Chen, U.S. District Judge,
23 on June 9, 2021, the government and counsel for the defendant agreed that time be excluded under the

24 Speedy Trial Act so that defense counsel could continue to prepare, including by reviewing discovery.

25 The government reported that it had produced all discovery to date. However, defense counsel indicated

26 that she would submit a supplemental discovery request later that day to the government. Accordingly,

27 the parties requested to continue the matter for approximately 60 days so that the government could

28 produce additional discovery pursuant to defense counsel’s request, and defense counsel would need

     STIPULATION AND [PROPOSED] ORDER
     Case No. CR-21-00198-EMC                                                           v. 7/10/2018
              Case 3:21-cr-00198-EMC Document 31 Filed 08/02/21 Page 2 of 3




 1 additional time to review the new discovery. The government is gathering these additional discovery

 2 materials and will produce them to defense counsel shortly. For this reason and as further stated on the

 3 record at the status conference, the parties stipulate and agree that excluding time until August 11, 2021

 4 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties

 5 further stipulate and agree that the ends of justice served by excluding time from June 9, 2021 to August

 6 11, 2021 from computation under the Speedy Trial Act outweigh the best interests of the public and the

 7 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv). The failure to grant this exclusion of

 8 time would unreasonably deny defense counsel the reasonable time necessary for effective preparation,

 9 taking into account the exercise of due diligence.

10          The undersigned Assistant United States Attorney certifies that she has obtained approval from

11 counsel for the defendant to file this stipulation and proposed order.

12

13          IT IS SO STIPULATED.

14 DATED:           August 2, 2021                                /s/                  ___
                                                         YOOSUN KOH
15                                                       Assistant United States Attorney

16
     DATED:         August 2, 2021                                /s/                ___
17                                                       GABRIELA BISCHOF
                                                         Counsel for Defendant Cian Burley
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. CR-21-00198-EMC                                                          v. 7/10/2018
              Case 3:21-cr-00198-EMC Document 31 Filed 08/02/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on June 9, 2021 and for good cause shown, the Court finds that failing to exclude the time from

 4 June 9, 2021 through August 11, 2021 would unreasonably deny defense counsel and the defendant the

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the

 7 time from June 9, 2021 to August 11, 2021 from computation under the Speedy Trial Act outweigh the

 8 best interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the

 9 parties, IT IS HEREBY ORDERED that the time from June 9, 2021 through August 11, 2021 shall be

10 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

11          IT IS SO ORDERED.

12
           August 2, 2021
13 DATED: ___________________                                     _______________________                  ____
                                                                  HON. EDWARD M. CHEN
14                                                                United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. CR-21-00198-EMC                                                            v. 7/10/2018
